Eberhardt, Presiding Judge.
A garnishment was instituted on a dispossessory warrant, served on Decatur Federal Savings & Loan Association, with which the defendant had a savings account in excess of the claimed delinquent rent. Defendant filed a bond to dissolve the garnishment and moved that it be dissolved. The motion was denied and the denial was entered August 24, 1973. Within ten days and on August 31, 1973 a certificate of appealability was granted to defendant, but the certificate was not filed with the clerk of the trial court until September 4, 1973, which is more than 10 days after the entry of the nonfinal or interlocutory judgment from which this appeal was entered.
Under the ruling of the Supreme Court in Turner v. Harper, 231 Ga. 175 (200 SE2d 748), a certificate for the immediate review of a nonfinal or interlocutory judgment is ineffective unless entered, i. e., filed with the clerk, within ten days after entry of the judgment appealed from. Consequently, this appeal must be dismissed.

Appeal dismissed.


Pannell and Evans, JJ., concur.